           Case 2:19-cv-01637-CFK Document 1 Filed 04/16/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HEMISPHERX BIOPHARMA, INC.                       :
                                                 :
                      Plaintiff,                 :
                                                 :    Civil Action No. ________________
           v.                                    :
                                                 :
TRAVELERS PROPERTY CASUALTY                      :
COMPANY OF AMERICA                               :
                                                 :
                        Defendant.               :


                                   NOTICE OF REMOVAL

      Pursuant to Sections 1332, 1441, and 1446 of Title 28 of the United States Code,

Defendant, Travelers Property Casualty Company of America (hereinafter, “Travelers”),

hereby gives notice of the removal of this action from the Court of Common Pleas of

Philadelphia County, Pennsylvania to the United States District Court for the Eastern

District of Pennsylvania, and as grounds for removal state as follows:

      1.        On or about March 21, 2019, Plaintiff, Hemispherx Biopharma, Inc.,

instituted suit by filing a Complaint against Travelers in the Pennsylvania Court of

Common Pleas, Philadelphia County, assigned as Case No. 190302708, which initial

pleading set forth the claim for relief under which the action was based. A copy of the

Complaint is attached as Exhibit 1, as required by 28 U.S.C. § 1446(a).

      2.        On or about March 22, 2019, Defendant, Travelers was served with the

Complaint. See Affidavit of Service attached hereto as Exhibit 2.

      3.        The basis for federal court jurisdiction is 28 U.S.C. § 1332, diversity of

citizenship, which provides, in relevant part, that federal district courts have original
            Case 2:19-cv-01637-CFK Document 1 Filed 04/16/19 Page 2 of 5



jurisdiction of civil actions between citizens of different states where the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       4.      “[A]ny civil action brought in a state court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant… to the

district court of the United States for the district and division embracing the place where

such action is pending.” 28 U.S.C. § 1441(a). The Eastern District of Pennsylvania is

the district that embraces Philadelphia County.

       5.      Section 1446(b) provides as follows:

               (b) The notice of removal of a civil action or proceeding shall be
               filed within thirty days after the receipt by the defendant, through
               service or otherwise, of a copy of the initial pleading setting forth
               the claim for relief upon which such action or proceeding is based,
               or within thirty days after the service of summons upon the
               defendant if such initial pleading has then been filed in court and is
               not required to be served on the defendant, whichever period is
               shorter.

       6.      This Notice of Removal is timely in that it was filed within 30 days from the

point at which Travelers had notice that the action was removable, and less than a year

after the commencement of the state court action. See 28 U.S.C. § 1446(b).

       7.      Upon information and belief, Plaintiff is a Delaware corporation with its

principal place of business at the time of the incident located at 1617 JFK Boulevard,

Suite 500, Philadelphia, PA.       Plaintiff has since relocated its offices to 2117 SW

Highway 484, Ocala, FL. See Exhibit 1.

       8.      Travelers is, and was at the time the Complaint was filed in Pennsylvania

state court, a Connecticut corporation with its principal place of business in Hartford,

Connecticut at One Tower Square.



                                               2
              Case 2:19-cv-01637-CFK Document 1 Filed 04/16/19 Page 3 of 5



         9.      A copy of this Notice of Removal is being filed with the Prothonotary of the

Court of Common Pleas of Philadelphia County, Pennsylvania, and is being served on

counsel of record, in compliance with 28 U.S.C. § 1446(a), (d). See Notice of Filing of

Removal as Exhibit 3.

         10.     Pursuant to 28 U.S.C. § 1446(a), copies “of all process, pleadings, and

orders” received by Travelers are attached hereto.           Defendant, Travelers has not

answered or otherwise responded to the Complaint.

         11.     Removal of Plaintiff’s case to the United States District Court for the

Eastern District of Pennsylvania is required under the circumstances of this case

because all parties are citizens of different states and the amount in controversy

exceeds $75,000, exclusive of interest and costs. See Counts I, II and III of Plaintiff’s

Complaint wherein Plaintiff demands judgment in the amount of $4,500,000.00 in each

count.

         WHEREFORE, Defendant, Travelers Property Casualty Company of America,

respectfully removes this action to the United States District Court for the Eastern

District of Pennsylvania for further proceedings pursuant to this Notice.



                                       BUTLER WEIHMULLER KATZ CRAIG LLP




                                        RICHARD D. GABLE, JR., ESQ.
                                        rgable@butler.legal
                                        MICHAEL J. McLAUGHLIN, ESQ.
                                        mmclaughlin@butler.legal
                                        1818 Market Street, Suite 2740
                                        Philadelphia, PA 19103

                                               3
         Case 2:19-cv-01637-CFK Document 1 Filed 04/16/19 Page 4 of 5



                                Telephone: (215) 405-9191
                                Facsimile: (215) 405-9190
                                Attorneys for Defendant, Travelers Property
Dated: April 16, 2019           Casualty Company of America




                                      4
         Case 2:19-cv-01637-CFK Document 1 Filed 04/16/19 Page 5 of 5



                             CERTIFICATE OF SERVICE

      I, Richard D. Gable, Jr., hereby certify that a true and correct copy of the

foregoing Notice of Removal, electronically filed this 16th day of April, 2019, has been

served on the following counsel of record via the Court’s Electronic Filing System:


                              James J. Black, III, Esquire
                                Jeffrey B. Miceli, Esquire
                               Mark W. Drasnin, Esquire
                                Ivan I. Mihailov, Esquire
                            BLACK & GERNGROSS, P.C.
                           1617 John F. Kennedy Boulevard
                                        Suite 1575
                           Philadelphia, Pennsylvania 19103
                                  Attorneys for Plaintiff




                                    RICHARD D. GABLE, JR., ESQ.
                                    Attorneys for Defendant,
                                    Travelers Property and Casualty Company of
                                    America
